WILLIAMS, Judge.
Appellant Calvin Holbrook was charged with violating KRS 186.050, found guilty of the charge in the Greenup Circuit Court, and was assessed a fine in the amount of $80.00. He moves for an appeal in this Court.
The pertinent portion of KRS 186.050(4) provides that a farmer owning a truck having a gross weight of 24,000 pounds or less may have it registered as a farm truck and obtain a license for $4.50. The penalty for violation of that section is a fine of not less than $10 nor more than $100. Appellant was apprehended while driving a farm truck which was 15,000 pounds overweight.
The Commonwealth proved the truck was licensed by and belonged to Walter Callihan. The statute is aimed at the owner of the vehicle and no one else. The Commonwealth has failed to prove that appellant Calvin Holbrook owned the vehicle which he was driving, and, consequently, has failed to make a case against him.
The motion for appeal is sustained, and the judgment is reversed.